         Case 1:18-cv-07658-PKC Document 20 Filed 12/04/18 Page 1 of 2



Dale M. Cendali
Joshua L. Simmons
Megan L. McKeown
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, New York 10022
Telephone: (212) 446-4800
Facsimile: (212) 446-4900
dale.cendali@kirkland.com
joshua.simmons@kirkland.com
megan.mckeown@kirkland.com

Attorneys for Plaintiff Take-Two Interactive Software, Inc.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 TAKE-TWO INTERACTIVE                             CASE NO. 1:18-cv-07658 (PKC)
 SOFTWARE, INC.,

                       Plaintiff,

        v.

 JHONNY PEREZ,

                       Defendant.



             PLAINTIFF TAKE-TWO INTERACTIVE SOFTWARE, INC.’S
                 NOTICE OF MOTION FOR DEFAULT JUDGMENT
         Case 1:18-cv-07658-PKC Document 20 Filed 12/04/18 Page 2 of 2



       PLEASE TAKE NOTICE that, upon the accompanying memorandum of law in support

of this motion and the accompanying declarations Take-Two Interactive Software, Inc. (“Take-

Two”) will move this Court, before the Honorable P. Kevin Castel, Judge of the United States

District Court for the Southern District of New York, at the United States District Courthouse,

located at 500 Pearl Street, New York, New York 10007, at a time and place to be scheduled by

this Court, for an order pursuant to Federal Rule of Civil Procedure 55(b)(2) and Local Rule

55.2(b) granting Take-Two default judgment against Defendant Jhonny Perez on Take-Two’s

claims, as well as permanent injunctive relief, statutory damages in the amount of $150,000.00,

attorney’s fees in the amount of $69,686.95, and such other and further relief as this Court deems

just and proper.



 Dated: New York, New York
        December 4, 2018                              /s/ Dale M. Cendali
                                                    Dale M. Cendali
                                                    Joshua L. Simmons
                                                    Megan L. McKeown
                                                    KIRKLAND & ELLIS LLP
                                                    601 Lexington Avenue
                                                    New York, New York 10022
                                                    Telephone: (212) 446-4800
                                                    Facsimile: (212) 446-4900
                                                    dale.cendali@kirkland.com
                                                    joshua.simmons@kirkland.com
                                                    megan.mckeown@kirkland.com

                                                    Attorneys for Plaintiff
                                                    Take-Two Interactive Software, Inc.




                                                2
